United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-708
Issued: November 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2010 appellant filed a timely appeal from Office of Workers’
Compensation Programs’ decisions dated October 29 and December 21, 2009. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant is entitled to an additional schedule award for her
left or right upper extremities; (2) whether the Office properly refused to reopen appellant’s case
for reconsideration under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 27-year-old clerk typist, injured her chest and left arm while lifting a folder
on August 16, 1989. She filed a claim for benefits on August 22, 1989, which the Office
accepted for cervical strain and aggravation of bilateral carpal tunnel syndrome.

On June 5, 2001 the Office granted appellant schedule awards for 20 percent permanent
impairment of both the right and left upper extremities. The awards ran for the period April 16,
2001 to September 6, 2003.
On September 30, 2004 appellant filed a (Form CA-7) claim for an additional schedule
award based on a partial loss of use of her right and left upper extremities.
By decisions dated August 25 and December 19, 2005, the Office found that appellant
did not have more than 20 percent impairment to each arm.
On July 16, 2009 appellant filed a Form CA-7 claim for an additional schedule award
based on loss of use of her right and left upper extremities.
By letter dated August 13, 2009, the Office asked appellant to submit a medical report
from a treating physician in support of her claim for an additional schedule award. It requested
that a physician provide an impairment rating in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment sixth edition (the A.M.A.,
Guides). Appellant did not respond to this request.
In a decision dated October 29, 2009, the Office denied appellant’s request for an
additional schedule award.
On November 16, 2009 appellant requested reconsideration.
In an October 5, 2009 report, received by the Office on December 7, 2009, Dr. Nalini
Baijnath, Board-certified in family practice, stated that she examined appellant on
September 24, 2009. She noted that appellant had a history of carpal tunnel syndrome, for which
she underwent surgery. Dr. Baijnath noted that appellant sustained permanent injury to her
median nerve and experienced chronic back pain, in addition to severe post-traumatic stress
disorder with major depression and pulmonary hypertension. She found that appellant had
reached maximal medical improvement. Dr. Baijnath concluded that appellant was disabled for
employment and stated that the current findings from her recent visits did not indicate any
change in the level of her functioning.
By decision dated December 21, 2009, the Office denied appellant’s request for
reconsideration on the grounds that it did not raise any substantive legal questions or include new
and relevant evidence sufficient to require further merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing federal regulations,2 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

2

loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides, as the uniform standard applicable to all
claimants.3 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.4 If the employee alleges entitlement to additional impairment of an extremity
for which a schedule award has previously been granted, the employee must submit some
evidence of increased impairment to this extremity.5
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for cervical strain and aggravation of bilateral
carpal tunnel syndrome. It granted her schedule awards for a 20 percent permanent impairment
to both upper extremities on June 5, 2001. On July 16, 2009 appellant submitted another request
for additional schedule awards for greater impairment.
Appellant has the burden of proving that she sustained greater permanent impairment.
The Office advised her of the medical evidence required to establish her claim; however, she
failed to submit any new medical evidence pertaining to her claim since the Offices’
December 19, 2005 decision. Because she did not submit medical evidence to establish that she
sustained greater permanent impairment to her upper extremities, the Office properly denied an
additional schedule award due to her accepted cervical and bilateral carpal tunnel conditions.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.6 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.7
ANALYSIS -- ISSUE 2
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law; she did not advance a relevant legal argument not previously considered by the Office;
and she did not submit relevant or pertinent evidence not previously considered by the Office.
Appellant submitted an October 5, 2009 report from Dr. Baijnath’s with her November 16, 2009
reconsideration request; however, she did not address the underlying issue of permanent
3

Id. at § 10.404(a).

4

See FECA Bulletin No. 09-03 (issued March 15, 2008).

5

See generally Veronica Williams, 56 ECAB 367, 370 (2005) for discussion of burden of proof in a schedule
award claim.
6

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

7

Howard A. Williams, 45 ECAB 853 (1994).

3

impairment. The Board has held that the submission of evidence which does not address the
particular issue involved in the case does not constitute a basis for reopening the claim.8 This
evidence is not relevant to the issue of whether appellant sustained greater impairment to her
arms due to the accepted cervical and bilateral carpal tunnel conditions. The report noted
appellant’s treatment for carpal tunnel syndrome, chronic back pain, severe post-traumatic stress
disorder with major depression and pulmonary hypertension. The report did not provide any
impairment rating based on a recent medical evaluation, as the Office had requested. Appellant’s
reconsideration request failed to establish that the Office erroneously applied or interpreted a
point of law or advance a point of law or fact not previously considered by it. The Office did not
abuse its discretion by refusing to reopen appellant’s claim for further review on the merits.
CONCLUSION
The Board finds that appellant did not establish greater permanent impairment to her left
or right upper extremities then the 20 percent previously awarded The Board finds that the
Office properly refused to reopen her case for reconsideration of the merits under 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 21 and October 29, 2009 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
8

See David J. McDonald, 50 ECAB 185 (1998).

4

